DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 11-21 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 11/02/2020 and 11/13/2020 are acknowledged by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central device” and “peripheral device” in claim 21 as disclosed in Fig. 1a item 4 & item 8, paragraphs [0015], [0035]-[0036].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 21 limitation “central device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 11-14, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al, US 2019/0327675 hereafter TAKEUCHI in view of Sakwa, US 2018/0007706 (as cited in the IDS dated 11/02/2020) hereafter Sakwa.

As for claim 1, TAKEUCHI discloses: 
A method for transferring data, the method comprising: 
controlling transfer of at least one data packet between a peripheral device and a central device wirelessly connected with each other using a Bluetooth Low Energy (BLE) standard (TAKEUCHI, FIG. 1, 10a, 20a, [0108], Controlling/managing transfer of data between the BLE terminal 20a (peripheral device) and mobile terminal 10a (central device) wirelessly connected to each other using a BLE network); and 
wherein the transfer of the at least one data packet is managed by a first application installed in the peripheral device and by a second application installed in the central device (TAKEUCHI, FIG. 1, 10a, [0105], [0107], [0206], Transfer data between the application on the BLE terminal 20 (peripheral device) and the application on the mobile terminal 10a) 
(TAKEUCHI, FIG. 1, [0108], The mobile terminal 10a is the “master” and the BLE terminal 20 (peripheral device) is the “slave”).

TAKEUCHI does not explicitly disclose transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency period than a low-priority data packet.

However, Sakwa discloses transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency period than a low-priority data packet (Sakwa, [0047]-[0055], Transmitting/transferring data based on priority such that guaranteed/high-priority data packet is transferred with higher bandwidth (low latency) than the low priority/best effort data).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency (Sakwa, [0061]). 

As for claim 2, TAKEUCHI discloses: 
Segmenting, by the first application or the second application, the transferred data into a plurality of data packets before transferring (TAKEUCHI, [0127], Dividing/segmenting the application data).

TAKEUCHI does not explicitly disclose assigning a priority to each data packet of the plurality of data packets, wherein a higher value of the priority is assigned to a time-critical data packet; and assembling, by the second application or the first application, the transferred data from the plurality of received segmented data packets by the first application or the second application.

However, Sakwa discloses assigning a priority to each data packet of the plurality of data packets (Sakwa, FIG. 6, 620, 630, 640, [0077]-[0078], Assigning/classifying a priority to the plurality of data), wherein a higher value of the priority is assigned to a time-critical data packet (Sakwa, FIG. 6, 630, [0077], A higher priority is assigned to guaranteed/high-priority data packet); and assembling, by the second application or the first application, the transferred data from the plurality of received segmented data packets by the first application or the second application (Sakwa, FIG. 6, 680, [0080]-[0081], Transmitting/assembling to transmit only the guaranteed/high-priority data).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with assigning a priority to each data packet of the plurality of data packets, wherein a higher value of the priority is assigned to a time-critical data packet; and assembling, by the second application or the first application, the transferred data from the plurality of received segmented data packets by the first application or the second application as taught by Sakwa to provide improved bandwidth usage (Sakwa, [0061]). 

As for claim 13, TAKEUCHI does explicitly disclose: 
The transferring the at least one data packet comprises transferring a data packet assigned a higher value of priority before another data packet assigned a lower value of priority data packet is transferred with a shorter latency period than a low-priority data packet.

However, Sakwa discloses transferring the at least one data packet comprises transferring a data packet assigned a higher value of priority before another data packet assigned a lower value of priority data packet is transferred with a shorter latency period than a low-priority data packet (Sakwa, [0047]-[0055], Transmitting/transferring the guaranteed/high-priority data packet before transmitting the low priority/best effort data).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with (Sakwa, [0061]). 

As for claim 14, TAKEUCHI does explicitly disclose: 
Managing the transfer of the at least one data packet using at least one transfer control parameter; and transferring a value corresponding to the at least one transfer control parameter via the BLE data channel using one or more high-priority transfer control packets.

However, Sakwa discloses managing the transfer of the at least one data packet using at least one transfer control parameter; and transferring a value corresponding to the at least one transfer control parameter via the BLE data channel using one or more high-priority transfer control packets (Sakwa, [0056], [0060], [0080]-[0081], Managing the forwarding/transferring of data using the override/control signal/parameter and assert/transfer data corresponding to the override/control signal/parameter via the BLE using guaranteed bandwidth/high-priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with managing the transfer of the at least one data packet using at least one transfer control parameter; and transferring a value corresponding to the at least one transfer control (Sakwa, [0061]).

As for claim 18, TAKEUCHI does explicitly disclose: 
Storing each data packet temporarily in an applicative data buffer for full access to each temporarily stored data packet.

However, Sakwa discloses storing each data packet temporarily in an applicative data buffer for full access to each temporarily stored data packet (Sakwa, FIG. 3, [0043], [0052], [0055], Storing each data packet temporary in either the high priority queue/buffer or the low priority queue/buffer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with storing each data packet temporarily in an applicative data buffer for full access to each temporarily stored data packet as taught by Sakwa to provide improved bandwidth usage (Sakwa, [0061]).

As for claim 19, TAKEUCHI discloses: 
The first and second applications in the master-slave relation being the second application installed in the central device as a master application and the first application installed in the peripheral device as a slave application (TAKEUCHI, FIG. 1, [0108], The mobile terminal 10a is the “master” and the BLE terminal 20 (peripheral device) is the “slave”).

As for claim 21, TAKEUCHI discloses: 
A machine (TAKEUCHI, FIG. 1, 10a, [0105], The mobile terminal), comprising: 
a peripheral device comprising a first application, wherein the peripheral device acts as a control device; and a central device comprising a second application (TAKEUCHI, [0105], The communication module, the CPU and the various application programs stored in the storage device on the mobile terminal), wherein the control device is configured to perform operations comprising: 
controlling transfer of at least one data packet between a peripheral device and a central device wirelessly connected with each other using a Bluetooth Low Energy (BLE) standard (TAKEUCHI, FIG. 1, 10a, 20a, [0108], Controlling/managing transfer of data between the BLE terminal 20a (peripheral device) and mobile terminal 10a (central device) wirelessly connected to each other using a BLE network); and 
wherein the transfer of the at least one data packet is managed by a first application installed in the peripheral device and by a second application installed in the central device (TAKEUCHI, FIG. 1, 10a, [0105], [0107], [0206], Transfer data between the application on the BLE terminal 20 (peripheral device) and the application on the mobile terminal 10a) 
wherein the first and second applications are in a master-slave relation (TAKEUCHI, FIG. 1, [0108], The mobile terminal 10a is the “master” and the BLE terminal 20 (peripheral device) is the “slave”).

TAKEUCHI does not explicitly disclose the machine is a motor vehicle and transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency period than a low-priority data packet.

However, Sakwa discloses the machine is a motor vehicle (Sakwa, [0024], The vehicle) and transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency period than a low-priority data packet (Sakwa, [0047]-[0055], Transmitting/transferring data based on priority such that guaranteed/high-priority data packet is transferred with higher bandwidth (low latency) than the low priority/best effort data).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TAKEUCHI with the machine is a motor vehicle and transferring the at least one data packet within a transfer window of a BLE data channel between the peripheral device and the central device and transfer in a hierarchic interaction such that a high-priority data packet is transferred with a shorter latency period than a low-priority data packet as taught by Sakwa to provide improved bandwidth usage (Sakwa, [0061]). 

Allowable Subject Matter

6.	Claims 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Broerman et al, US 2019/0028958 paragraph [0039] discloses providing guaranteed data throughput for simultaneous BLE connections. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469